Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Claims 21-28, 30-40 are presented for examination.

Claim Objections
Claims 30 and 31 are objected to because of the following: these claims depend from claim 29 which has been cancelled.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-28, 30-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
The specification describes using a virtual machine to extract information from a virtual machine coprocessor, which the virtual machine then uses to perform various dynamic optimizations. However, the specification does not describe the virtual machine coprocessor itself performing the optimizations. There is a distinct separation between the software virtual machine and the virtual machine coprocessor described in the Specification: 
“This allows the virtual machine coprocessor 130 to pass control to a software virtual machine…” (see specification pg. 28 lines 15-17).

“This allows software, such as a software virtual machine, to view and process data from internal registers of virtual machine coprocessor 130 in native halfword quantities without requiring conversion.” (see specification pg. 31 lines 15-17).

As is further described below, the virtual machine coprocessor collects information useful in performing optimization, but the software virtual machine performs the optimizations:
“One technique that has been used to further optimize intermediate code for a particular target platform is dynamic compilation. A wide variety of dynamic compilation techniques have been developed. Many optimizations are performed using control-flow graphs or data-flow graphs to exploit locality and predictable flow information. These optimizations may be employed by a virtual machine in software to dynamically optimize code during execution, generating native machine instructions for execution by processor 120. A virtual machine coprocessor 130 may be used to collect information useful in performing dynamic optimization. By collecting this data through a hardware interface, the performance of dynamic optimization may be significantly improved.” (see specification pg. 22 line 18 – 23 line 4, emphasis added).



The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the updated information".  There is insufficient antecedent basis for this limitation in the claim.
Claims 22-27 are rejected for being dependent on a rejected parent claim.



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21, 22, 24, 25, 35, 36, 38, 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Patel et al., US Patent 6,332,215 (hereinafter Patel) in view .
	Regarding claim 21, Patel teaches:
A system comprising: storage having a plurality of abstract machine instructions (see e.g. col. 4 lines 1-22, fig. 3, instruction cache having a plurality of bytecode instructions); a virtual machine coprocessor configured to obtain one or more of the plurality of abstract machine instructions and translate the obtained abstract machine instructions to one or more native instructions (see e.g. fig. 3 element 42, col. 4 lines 1-22, generate native instructions from bytecode); and a processor coupled to the virtual machine coprocessor, the processor operable to execute the native machine instructions generated by the virtual machine coprocessor (see e.g. fig. 3, CPU), wherein the virtual machine coprocessor is to extract information and use dynamic compilation to optimize native machine instructions in response to the received instruction and the extracted information (see e.g. fig. 3 element 42, col. 4 lines 1-22, col. 5 line 18 – col. 6 line 48, native instructions are generated from bytecode; instructions are rearranged to make them easier to operate on and optimize the generation of native instructions; the translator can convert multiple bytecodes into a single native instruction to optimize execution efficiency).
While Patel teaches extracting information and using dynamic compilation to generate one or more native machine instructions in response to the received instruction and the extracted information (see e.g. fig. 3 element 42, col. 4 lines 1-22, generate native instructions from bytecode), Patel fails to explicitly teach an execution trace buffer storing information to facilitate dynamic compilation; wherein the virtual 
	Lucco teaches storing basic block (trace) information that is extracted to facilitate dynamic compilation for virtual machine translation including updating basic block entries as abstract instructions are processed (see e.g. para. [0026-7], [0039-40], [0114-119]).
	At the time of the invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Patel and Lucco to include an execution trace buffer storing information to facilitate dynamic compilation; wherein the virtual machine coprocessor updates the information to facilitate dynamic compilation at the execution trace buffer as instructions from the abstract machine instruction stream are processed. This would have provided an advantage such as discussed by Lucco: “Once the virtual machine pays the fixed cost of dictionary decompression, it can translate and re-translate parts of the program at this phase two translation speed. This feature enables a virtual machine to achieve reasonable program execution times even when using a native code buffer significantly smaller than the program being executed.” (see para. [0027]).
	Patel in view of Lucco fails to explicitly teach wherein the information to facilitate dynamic compilation includes a hardware trace of the execution history of the native machine instructions.
	Wallman teaches storing native code translations in a native code cache that have been translated and executed (see e.g. fig. 3, col. 2 line 30 – col. 3 line 4).

	Regarding claim 22, Patel in view of Lucco and Wallman teaches or suggests:
The system of claim 21 wherein the plurality of abstract machine instructions include Java instructions (see e.g. Patel col. 2 line 55 – col. 3 line 5, java bytecodes). 
Regarding claim 24, Patel in view of Lucco and Wallman teaches or suggests:
The system of claim 21 wherein the information to facilitate dynamic compilation includes data records corresponding to basic blocks of the plurality of abstract machine instructions (see e.g. Lucco para. [0026-7], [0039-40], [0114-119]). 
Regarding claim 25, Patel in view of Lucco and Wallman teaches or suggests:
The system of claim 24 wherein the information to facilitate dynamic compilation includes a data record corresponding to each executed basic block of the plurality of abstract machine instructions (see e.g. Lucco para. [0026-7], [0039-40], [0114-119]). 
Claims 35, 36, 38, 39 are rejected for reasons corresponding to those given above for claims 21, 22, 24, 25.

Claims 23, 37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Patel in view of Lucco and Wallman, further in view of Ananian, US Patent Application Publication 2003/0028451 (hereinafter Ananian).
	Regarding claim 23, Patel in view of Lucco and Wallman teaches or suggests:

Patel in view of Lucco fails to explicitly teach wherein the abstract machine instructions includes Common Language Runtime instructions. 
Ananian teaches the use of Common Language Runtime instructions (para. [0047]).
	Patel discusses the advantage of a hardware implementation of a java virtual machine by increasing bytecode processing speed (col. 2 lines 55-60).  Ananian discusses the use of Common Language Runtime as an alternative to intermediate bytecode compilation to provide a way of compiling all programming languages into an intermediate code (para. [0047]).
	At the time of the invention it would have been obvious to a person of ordinary skill in the art to combine the teachings of Patel, Lucco, Wallman, and Ananian to use Common Language Runtime instructions in order to allow all programming languages to be compiled into intermediate code and then efficiently processed in hardware.  This would provide a greater robustness and flexibility to the processor architecture.
Claim 37 is rejected for reasons corresponding to those given above for claim 23.

	Claims 26, 27, 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Patel in view of Lucco and Wallman, further in view of Bala, US Patent 6,233,678 (hereinafter Bala).
Regarding claim 26, Patel in view of Lucco and Wallman teaches or suggests:

Patel in view of Lucco fails to explicitly teach a counter field indicating the number of times the basic block has been executed; and a successor field indicating one or more successive basic blocks. 
Bala teaches counting a number of times a trace/basic block has been executed (see e.g. col. 13 lines 8-44), and indicating a next trace (see e.g. col. 10 line 64 – col. 11 line 8).
At the time of the invention it would have been obvious to a person of ordinary skill in the art to combine the teachings of Patel, Lucco, Wallman, and Bala to include a counter field indicating the number of times the basic block has been executed; and a successor field indicating one or more successive basic blocks. This would have provided run-time profiling advantages such as discussed by Bala (see col. 13 line 58 – col. 14 line 3).
Regarding claim 27, Patel in view of Lucco, Wallman and Bala teaches or suggests:
The system of claim 26 wherein the successor field includes: a branch taken field indicating a successive basic block if a branch is taken; a branch not taken field indicating a successive basic block if a branch is not taken; and a branch counter field indicating either the number of times a branch is taken or the number of times a branch is not taken (see e.g. Bala col. 8 lines 3-32, col. 14 lines 12-37).
Claim 40 is rejected for reasons corresponding to those given above for claim 26.


Claims 28-30, 32, 33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bala in view of Patel.
Regarding claim 28, Bala teaches:
A method for facilitating dynamic compilation comprising: receiving, an instruction to be processed; determining that the instruction marks entry into a basic block; and updating an execution trace buffer (see e.g. col. 13 lines 8-44, col. 14 lines 12-37).
Bala fails to explicitly teach receiving and updating with a virtual machine coprocessor to enable the virtual coprocessor to translate one or more abstract machine instructions to one or more native instructions and optimize the one or more native instructions to be processed in response to the updated information.
Patel teaches receiving and updating with a virtual machine coprocessor to enable the virtual coprocessor to translate one or more abstract machine instructions to one or more native instructions (see e.g. fig. 3 element 42, col. 4 lines 1-22, generate native instructions from bytecode) and optimize the one or more native instructions to be processed in response to the updated information (see e.g. fig. 3 element 42, col. 4 lines 1-22, col. 5 line 18 – col. 6 line 48, native instructions are generated from bytecode; instructions are rearranged to make them easier to operate on and optimize the generation of native instructions; the translator can convert multiple bytecodes into a single native instruction to optimize execution efficiency).
	At the time of the invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Bala and Patel to include receiving and updating 
Regarding claim 30, Bala in view of Patel teaches or suggests:
The method of claim 29 wherein the one or more abstract machine instruction includes receiving a Java virtual machine instruction (see e.g. Patel col. 2 line 55 – col. 3 line 5).
Regarding claim 32, Bala in view of Patel teaches or suggests:
The method of claim 28 wherein determining that the instruction marks entry into a basic block includes determining that a new program counter has been activated (see e.g. Bala col. 7 lines 9-35).
Regarding claim 33, Bala in view of Patel teaches or suggests:
The method of claim 28 wherein determining that the instruction marks entry into a basic block includes determining that a conditional branch condition has been cleared (see e.g. Bala col. 7 lines 9-35).


Claim 31 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bala in view of Patel, further in view of Ananian.
Regarding claim 31, Bala in view of Patel teaches or suggests:
The method of claim 29.

Ananian teaches the use of Common Language Runtime instructions (para. [0047]).
	At the time of the invention it would have been obvious to a person of ordinary skill in the art to combine the teachings of Bala, Patel and Ananian to use Common Language Runtime instructions in order to allow all programming languages to be compiled into intermediate code and then efficiently processed in hardware.  This would provide a greater robustness and flexibility to the processor architecture.

Claim 34 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bala in view of Patel, further in view of Benitez et al., US Patent 6,189,141 (hereinafter Benitez).
Regarding claim 34, Bala in view of Patel teaches or suggests:
The method of claim 28 wherein updating an execution trace buffer comprises: when a data record corresponding to the basic block exists in the execution trace buffer, updating the data record; when a data record corresponding to the basic block does not exist in the execution trace buffer and the execution trace buffer can accommodate more data records, adding a data record corresponding to the basic block to the execution trace buffer (see e.g. Bala col. 13 lines 8-44, col. 14 lines 12-37).
Bala in view of Patel fails to explicitly teach when a data record corresponding to the basic block does not exist in the execution trace buffer and the execution trace buffer cannot accommodate more data records, replacing an existing data record 
Benitez teaches when trace storage is full, replacing an existing cold trace with another trace (see e.g. col. 35 lines 29-62).
At the time of the invention it would have been obvious to a person of ordinary skill in the art to combine the teachings of Bala, Patel, and Benitez such that when a data record corresponding to the basic block does not exist in the execution trace buffer and the execution trace buffer cannot accommodate more data records, replacing an existing data record corresponding to a basic block having a low number of entries with a data record corresponding to the basic block. This would have provided an advantage of favoring and selecting trace sequences that are most frequently used to make better use of limited storage.



Response to Arguments
Applicant's arguments filed 5/21/21 have been fully considered but they are not persuasive.
Applicant argues a lack of teaching of using dynamic compilation to optimize native machine instructions in response to the received instruction and the extracted information.

Examiner respectfully disagrees. Patel teaches that native instructions are generated from bytecode. Instructions are rearranged to make them easier to operate on and optimize the generation of native instructions. The translator can also convert multiple bytecodes into a single native instruction to optimize execution efficiency (see e.g. fig. 3 element 42, col. 4 lines 1-22, col. 5 line 18 – col. 6 line 48).
Applicant’s further remarks reiterate previous arguments and are responded to for reasons corresponding to those given above.





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M LINDLOF whose telephone number is (571)270-1024. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 5712724169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JOHN M LINDLOF/Primary Examiner, Art Unit 2183